Citation Nr: 0530985	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and 
Employment Division in Albuquerque, New Mexico


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code, after a declaration of 
rehabilitation.

[The issues of entitlement to service connection for a low 
back disorder and whether there was clear and unmistakable 
error (CUE) in an April 30, 2003, rating decision in that it 
assigned a 10 percent rating for memory loss as due to an 
undiagnosed illness, are the subjects of separate Board 
Decisions.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to February 1990 and again from November 1990 to 
May 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 determination by 
the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Employment Division (VRE) in Phoenix, 
Arizona.  The veteran claims file is now in the jurisdiction 
of the Albuquerque RO.

The appeal is REMANDED to the Agency of Original Jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

Notably, the veteran is a VA employee in a position that 
should make him fully aware of the technical matters involved 
in addressing this case, and has been careful to ensure that 
VA comply with all procedural requirements in handling his 
case.  In a statement on his January 2004 VA Form 9, he 
asserts that his disability picture changed considerably 
since he was declared rehabilitated in January 1996, that a 
full review of his claims file was not conducted, and that 
there has been no assessment of the functional impairment 
caused by his service-connected disabilities or discussion of 
how his disabilities do or do not affect his industrial 
ability.   

The veteran had received Title 38 U.S.C., Chapter 31, 
training and rehabilitation for veterans with service-
connected disabilities and was declared rehabilitated in 
January 1996 (upon obtaining employment with a National 
Service Organization), for which he worked through October 
2000.  He then accepted a position as a customer service 
representative with a private company, and remained so 
employed through December 2001.  Since August 2002, he has 
been employed by VA.

At the time the veteran was declared rehabilitated in January 
1996, his service-connected disabilities were rated 40 
percent, combined, based on ratings of 10 percent for 
residuals of a left knee injury; 30 percent for irritable 
bowel syndrome; and 10 percent for left shoulder calcific 
tendonitis.  

In March 2002, the veteran applied for additional VA 
vocational rehabilitation.  

Under applicable law, a veteran who has been found 
"rehabilitated" may be provided an additional period of 
training or services only if the veteran has a compensable 
service-connected disability and either the current facts, 
including any relevant medical findings, establish that the 
veteran's service-connected disabilities have worsened to the 
extent that the effects of the service-connected disabilities 
considered in relation to other facts preclude him from 
performing the duties of the occupation for which the veteran 
previously was found rehabilitated or the occupation for 
which the veteran previously was found rehabilitated under 
Chapter 31 is found to be unsuitable on the basis of the 
veteran's specific employment handicap and capabilities.  See 
38 C.F.R. § 21.284(a).

The veteran's service-connected disabilities have apparently 
worsened.  Since he was declared rehabilitated in January 
1996, the rating for his service-connected left knee disorder 
has been increased to 20 percent, and he was awarded service 
connection for an additional disability, memory loss, rated 
10 percent.  His combined disability rating is now 60 
percent.  What is not clear is whether these disabilities 
have worsened to the extent that they preclude him from 
performing the duties of his occupation.  

In an October 2003 VA memorandum to the file, the vocational 
rehabilitation counselor found that there was not enough 
information on record to decide this issue, since, among 
other things, there was no current information on the 
physical limitations caused by the veteran's service-
connected disabilities.  He recommended that the veteran be 
given a comprehensive vocational assessment and functional 
capacity evaluation.  In a May 2004 letter, the veteran was 
advised that he needed to complete a vocational assessment 
and functional capacities evaluation.  While he was provided 
a cognitive and psychological evaluation (in Albuquerque, NM, 
in July 2004), he has not been provided a functional 
capacities evaluation to ascertain the current extent of the 
physical limitations caused by his service-connected 
disabilities, as was recommended in the October 2003 
memorandum and conveyed to the veteran in the May 2004 
letter.  Such an evaluation is indicated.

The record reflects there has been some difficulty with 
examination scheduling and with examination attendance.  As 
with any rehabilitation program or request for additional VA 
services, the successful development and implementation of 
the program depends on the full and effective participation 
of the recipient, and it is the veteran's responsibility to 
cooperate with VA staff.  38 C.F.R. § 21.362(c)(1).  Without 
his cooperation, an informed determination regarding his 
reentrance into a rehabilitation program is not possible.  38 
C.F.R. §§ 21.284(a), 21.362, 21.364.  

Accordingly, the case is REMANDED for the following:

1.  VRE should arrange for the veteran to 
be afforded a functional capacity 
evaluation to ascertain the current 
limitations caused by his service-
connected disabilities and their effect 
on his ability to perform in his employed 
capacity.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the evaluation.  Any 
studies deemed necessary must be 
completed.  The examiner must 
specifically comment on the functional 
impairment caused by the veteran's 
service-connected disabilities, and the 
effect of such impairment on his ability 
to perform in his occupation.  The 
examiner must explain the rationale for 
all opinions given.

2.  VRE should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to complete the record, and 
to ensure due process.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


